 

Exhibit 10.3

   

 [ex10-3img001.gif]

1635 Energy Park DriveSt. Paul, MN 55108-2703
Tel: 651-917-4060
Fax: 651-917-4066

 

 

 

June 26, 2009

 

Tony Borowicz
QiG Group, LLC
10000 Wehrle Drive
Clarence, NY 14031

 

 

Re: Business Agreement by and between Minnetronix, Inc. (“Minnetronix”) and QiG
Group, LLC (“Client”) dated April 30, 2009 (“Business Agreement”).

 

Dear Mr. Borowicz:

 

This letter agreement supplements the Business Agreement by and between
Minnetronix and Client.

 

Minnetronix has agreed to conduct a study on the industrial design of spinal
cord stimulation systems. As part of that study, each participant in the study
is signing an Informed Consent Form substantially in the form attached to this
letter agreement as Exhibit A. That Informed Consent Form, amongst other things,
states that (a) Minnetronix and the two sponsors of the study will not sell or
otherwise disclose to any other third party any personal information of a
participant which may be obtained in the study, and (b) all reasonable efforts
will be used by Minnetronix and its sponsors to protect the confidentiality of
the identifiable information. Client is one of the sponsors referred to in the
Informed Consent Form.

 

By signing this letter agreement below:

 

(i)     Client covenants that it shall comply with the commitments set forth in
the Informed Consent Form applying to Client as a sponsor;

 

(ii)     Except to the extent of any Losses covered in subsection (iii) below
and to the extent of any Losses covered by Section 7.1 of the Business
Agreement, Client shall indemnify, defend, and hold harmless Minnetronix and its
officers, directors, employees, agents, successors and assigns (each a
“Minnetronix Indemnitee”) from and against any and all Losses (as defined in the
Business Agreement) that a Minnetronix Indemnitee may suffer as a result of any
claims, demands, actions or other proceedings made or instituted by any third
party, including without limitation a participant in the study is performing on
the industrial design of spinal cord stimulation systems, against any of the
Minnetronix Indemnitees and arising out of or relating to any violation by
Client of any commitment set forth in the Informed Consent Form;

 

 
 

--------------------------------------------------------------------------------

 

 

(iii)     Except to the extent of any Losses covered in subsection (ii) above
and to the extent of any Losses covered by Section 7.2 of the Business
Agreement, Minnetronix shall indemnify, defend, and hold harmless Client and its
officers, directors, employees, agents, successors and assigns (each a “Client
Indemnitee”) from and against any and all Losses that a Client Indemnitee may
suffer as a result of any claims, demands, actions or other proceedings made or
instituted by any third party, including without limitation a participant in the
study Minnetronix is performing on the industrial design of spinal cord
stimulation systems, against any of the Client Indemnitees and arising out of or
relating to any violation by Minnetronix of any commitment set forth in the
Informed Consent Form;

 

(iv)    THE PARTIES AGREE THAT, CONSISTENT WITH THE EXCEPTION FOR BREACH OF
SECTION 6 OF THE BUSINESS AGREEMENT (AS SPECIFIED IN THE SECOND SENTENCE OF
SECTION 7.4), THE LIABILITY FROM ANY BREACH OF SUBSECTION (i) ABOVE OR UNDER
SUBSECTIONS (ii) AND (iii) ABOVE SHALL NOT BE LIMITED BY THE TERMS OF THE SECOND
SENTENCE OF SECTION 7.4 OF THE BUSINESS AGREEMENT (THE AGGREGATE DAMAGES CAP);
and

 

(v)     Any indemnification claims under this letter agreement are governed by
the terms of Section 7.3 of the Business Agreement. Each party acknowledges that
Section 6.1(c) of the Business Agreement does not apply to the information
disclosed under the Informed Consent Form.

 

This letter agreement is hereby incorporated into the Business Agreement by and
between Minnetronix and Client. Please indicate your agreement with the terms of
this letter agreement by signing below and faxing this letter to me immediately
at 651.695.7228.

 

 

Sincerely,

 

 

 

 

 

 

 

/s/ Jonathan D. Pierce

 

 

 

 

 

 

 

Jonathan D. Pierce
Chief Operating Officer
Minnetronix, Inc.

 

 

 

The undersigned, on behalf of the above addressee, agrees to the terms of this
letter agreement:

 

 

 

Signature: /s/ Anthony W. Borowicz

 

 

 

Name: Anthony Borowicz

 

 

 

Title: VP Finance

 

 

 

Date: June 29, 2009

 

 
-2- 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Informed Consent Form

  

 
 

--------------------------------------------------------------------------------

 

 

INFORMED CONSENT FORM

 

Minnetronix is conducting a study on the industrial design of spinal cord
stimulation systems. Through this study Minnetronix hopes to learn more about
how people are using and interacting with their systems and, in particular, the
programmer and battery recharger. The information obtained by Minnetronix in the
study will be used to design and develop more user-friendly spinal cord
stimulation systems. You were selected as a possible participant in this study
because your physician has notified us that you have an implanted spinal cord
stimulation system and you have, at least initially, expressed a willingness to
participate in this study.

 

If you decide to participate in this study, you will be asked to meet with a
Minnetronix representative in a hotel conference room in the Denver area for a
two-hour videotaped interview. Additionally, several months after the interview,
Minnetronix may contact you to request a second, brief follow-up interview. You
are not obligated to participate in the follow-up interview and may discontinue
participation in this study at any time.

 

Only Minnetronix and its two sponsors will have access to the study data and
information. By signing this informed consent form you agree that Minnetronix,
any successor to Minnetronix, and its sponsors may use your personal health
information for purposes of the study. Neither Minnetronix nor its sponsors will
sell or otherwise disclose to any other third party any personal information
which may be obtained in the study. All reasonable efforts will be used by
Minnetronix and its sponsors to protect the confidentiality of your identifiable
information. Further, while Minnetronix will videotape your interview, your face
will not be shown and only your first name will be used.

 

The study does not involve any medical procedures. There should be no medical
risks associated with participating in the study. You will not get any direct
clinical benefit from taking part in this study. Hopefully, the information
gained from this study will help in the treatment of future patients.

 

In exchange for your participation in this study, Minnetronix will pay you a fee
of $50 per hour. This fee will be paid for interview time only. You will not be
paid for travel time or travel expenses. This fee will be paid by check, which
will be mailed to you at the address you included below shortly after the
completion of the interview.

 

If you have any questions, please contact Anne Mickelson at
(     )                 who will be happy to answer them.

 

 
 

--------------------------------------------------------------------------------

 

 

You will be offered a copy of this form to keep.

 

 

You are making a decision whether or not to participate. You are not required to
participate in the study if you do not wish to. Your signature indicates that
you have read the information provided above and have decided to participate.
You may withdraw and discontinue participation in this study at any time.


 

 

     

Signature

 

Date

                 

Name

                     

Address

   

 